Memorandum:
Petitioners commenced this CPLR article 78 proceeding seeking to annul the determination of respondent New York State Office of Children and Family Services denying their request to amend an indicated report of maltreatment to provide instead that the report was unfounded (see Social Services Law § 422 [8] [a] [v]; [c] [ii]). “Upon our review of the record, we conclude that there is a rational basis for the agency’s determination and that it is supported by substantial evidence” (Matter of Draman v New York State Off. of Children & Family Servs., 78 AD3d 1603, 1603-1604 [2010]; see Matter of Theresa G. v Johnson, 26 AD3d 726 [2006]). Present — Smith, J.R, Fahey, Peradotto, Garni and Sconiers, JJ.